Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Action is responsive to Amendment filed on 11/02/2020.  Claims 1, 2, 4-18, 20, 22, and 23 are currently pending.  Claims 3, 19, and 21 have been cancelled.  No claims have been added.  Claim 1, 10, 17, and 18 have been amended.  Claims 1, 10, and 17 are independent claims. 

Rejections - Withdrawn
The previous 35 U.S.C §112a rejection of claims 5, 7, 14, 16, and 23 is withdrawn as necessitated by remarks and reconsideration.
The previous 35 U.S.C §103 rejection of claims 1, 2, 4, 6, 8-13, and 15 over Fein in view of Wolverton in further view of Bhatnagar is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claims 5 and 14 over Fein in view of Wolverton in further view of Bhatnagar in further view of Kim is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claim 7 over Fein in view of Wolverton in further view of Bhatnagar in further view of Mathur is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claim 16 over Fein in view of Wolverton in further view of Bhatnagar in further view of Perez is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claims 17, 18, and 20 over Fein in view of Wolverton is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claim 22 over Fein in view of Wolverton in further view of Bhatnagar in further view of Zurbrugg is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claim 23 over Fein in view of Wolverton in further view of Bhatnagar in further view of Iyer is withdrawn as necessitated by amendment.

Response to Arguments
Applicant's arguments filed 11/02/2020, in regards to the 35 USC 103 rejections, have been fully considered but they are moot in view of the new grounds of rejection.  Assuming arguendo, in regards to claim 1, Applicant argues that the references do not teach the amended limitations.  Examiner notes that Applicant’s arguments are directed to the newly amended claim language.  Although, Wolverton does teach storing feedback in response to a user asking a follow up question or ignoring the system-generated output [0084] [0090], new reference Davis is relied upon to further teach the aspects of  in response to a determination that the question follows up on the first supplemental information, setting a user preference to receive information of a same type as the first supplemental information, and in response to a determination that the user ignored the first supplemental information, setting a user preference to not receive information of the same type as the first supplemental information.  See rejection below for the current 103 rejection. Therefore, the references as a whole have been reasonably interpreted as teaching the recited claim language.
Applicant further argues on page 12 that the independent claim reciting substantially similar limitations, and all respective dependent claims are allowable for the reasons argued above. The Office respectfully disagrees, and counter-asserts the rationale set forth above.
In regards to claim 17, Applicant argues that the references do not teach the amended limitations.  Examiner notes that Applicant’s arguments are directed to the newly amended claim language.  The new reference Nash is relied upon to teach, based on the identified activity of the user, selecting a first profile from a plurality of profiles associated with the user and, based on the first profile, retrieving supplemental information that is relevant to the identified activity from at least one of a memory or an external data source.  See rejection below for the current 103 rejection. Therefore, the references as a whole have been reasonably interpreted as teaching the recited claim language.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4, 6, 8-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fein et al. (US 2014/0098127 A1; hereafter “Fein”) in view of Wolverton et al. (US 2014/0136013 A1; hereafter “Wolverton”) in further view of Davis et al. (US 2011/0161076 A1; hereafter “Davis”) in further view of Bhatnagar (US 2014/0379336 A1; hereafter “Bhatnagar”).

Claim 1, Fein teaches [an earpiece] for providing information to a user, comprising: [an earpiece housing that includes an inner portion that inserts into an ear of the user and] a sensor that is configured to detect a voice of the user and at least one of visual data or auditory data associated with an environment of the user; (Fein [0010] [0099] [0100] [0144]: visual/sound/voice recognition; obtain visual data (e.g., visual data captured by one or more cameras) of an actual view of a scene from a real environment; audio sensors)
an output device configured to present information to the user; (Fein [0010] [0102] [0108]: presenting an augmented view of the scene from the real environment, the augmented view including one or more augmentations that have been included into the augmented view based, at least in part, on the activity-inferring data; displays, speakers) and 
a processor configured to perform an operation comprising: (Fein [0096] [0097]: processor) identifying an activity of the user based on the at least one of visual data or auditory data associated with the environment of the user; (Fein [0010] [0101] [0144]: the activity-inferring data acquisition determining module is a logic module that may be configured to determine whether activity-inferring data (e.g., visual data as captured by one or more cameras, audio data, data provided via social networking application, data provided through a PIM application, and so forth) that infers at least initial occurrence of one or more user activities associated with the scene from the real environment have at least been acquired; determining an activity of the user)
presenting first supplemental information that is relevant to the identified activity; (Fein [0117] [0152] [0153]: presenting, in response at least in part to determining that the activity-inferring data have at least been acquired, an augmented view of the scene from the real environment, the augmented view including one or more augmentations that have been included into the augmented view based, at least in part, on the activity-inferring data)

Wolverton teaches an earpiece (Wolverton [0111]: portions of the system 100 may be embodied as a head-mounted device, e.g. earpiece) 
after presenting the first supplemental information, determining that the user is asking a question that is associated with the activity; (Wolverton [0008] [0085] [0088] [0089]: determines whether the user has actively or passively responded to the output presented; upon receiving a suggestion [first supplemental information] from the vehicle personal assistant 112, the user may respond with a follow-up question or statement)
in response to determining that the user is asking a question: retrieving second supplemental information that is relevant to the identified activity from at least one of a memory or an external data source, (Wolverton [0089]: vehicle personal assistant 112 may suggest, "You should change your transmission fluid," in which the user may respond "Why?" [question] In such a and 
presenting the retrieved second supplemental information to the user through the output device; (Wolverton [0006] [0089]: the vehicle personal assistant responds via an output device) 
 in response to a determination that the question follows up on the first supplemental information, [setting a user preference to receive information of a same type as the first supplemental information]; (Wolverton [0089] [0090]: the method 300 may receive and store user feedback in response to a user asking a follow-up question; [0084] [0090]: the method 200 may store or otherwise track the inquiries, requests, and/or responses of the user to the various outputs supplied by the vehicle personal assistant 112 over the course of a dialog in order to interpret and determine the meaning of future inquiries, requests, and responses made by the user; [0034] [0043])
in response to a determination that the user ignored the first supplemental information, [setting a user preference to not receive information of the same type as the first supplemental information]. (Wolverton [0090]: If the method 300 does not detect any input 102 at block 316 or after block 228, the method 300 returns to block 302 to continue monitoring the current vehicle context. The lack of a user response to the system-generated output of block 226 may also be noted and stored in computer memory, at block 228.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to retrieve second supplemental information in response to a follow-
Although Fein in view of Wolverton do teach storing user feedback (Wolverton [0084] [0090]) and storing/tracking the inquiries, requests, and/or responses of the user to the various outputs supplied by the vehicle personal assistant over the course of a dialog which are used to interpret and determine the meaning of future inquiries, requests, and responses made by the user (Wolverton [0084]), Fein in view of Wolverton may not explicitly teach every aspect of [in response to a determination that the question follows up on the first supplemental information,] setting a user preference to receive information of a same type as the first supplemental information; and [in response to a determination that the user ignored the first supplemental information,] setting a user preference to not receive information of the same type as the first supplemental information.
Davis teaches in response to a determination that the question follows up on the first supplemental information, setting a user preference to receive information of a same type as the first supplemental information; (Davis [0075]: bauble [first supplemental information] which the user interacts become evident favorites and are more likely displayed in the future; [0163]: Baubles can illustrate "interim states" and hence expect user interaction for deeper query drilling or query 
in response to a determination that the user ignored the first supplemental information, setting a user preference to not receive information of the same type as the first supplemental information. (Davis [0075]: baubles [first supplemental information] that the user repeatedly ignores or dismisses may not be shown again; [0168]: Information about baubles that are dismissed can be logged in a data store, and used to augment the user's profile information. If the user dismisses baubles for Starbucks coffee shops and independent coffee shops, the system may come to infer a lack of interest by the user in all coffee shops. If the user dismisses baubles only for Starbucks coffee shops, then a more narrow lack of user interest can be discerned. Future displays of baubles can consult the data store; baubles earlier dismissed (or repeatedly dismissed) may not normally be displayed again)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to set a user preference to receive or not receive information of a same type as the first supplemental information as taught by Davis for the benefit of proactively providing information to a user related to a detected activity of a user as taught by Fein in view of Wolverton, with a reasonable expectation of success, because “tailoring system behavior based on such information, can provide important performance improvements” (Davis [0366]) and “[b]y discerning intent, the present technology reduces the search-space of possible responses to stimuli, and can be 
Fein teaches a wearable device [0050] and both Wolverton and Davis teach earpieces which provide information (Wolverton [0111]; Davis [0573]). However, Fein in view of Wolverton in further view of Davis may not explicitly teach that the earpiece comprises an earpiece housing that includes an inner portion that inserts into an ear of the user [and a sensor that is configured to detect a voice of the user and at least one of visual data or auditory data associated with an environment of the user],
Bhatnagar teaches an earpiece for providing information to a user, comprising: an earpiece housing that includes an inner portion that inserts into an ear of the user [and a sensor that is configured to detect a voice of the user and at least one of visual data or auditory data associated with an environment of the user]; (Bhatnagar [0013] [0017]: ear-based device is a wearable computing device that can be placed in a user's ear; the physical housing can include a form factor that is configured to fit in a user's ear; [0018]: the physical housing also includes a microphone and can include a video device (sensors); [0012] [0018]: detects/monitors audio or visual data; [0020] [0021] [0039]: audio interface is configured to receive audio from the microphone and transmit audio to the speaker)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to include the particulars of the known ear-based wearable device of Bhatnagar for the benefit of the known wearable device for proactively providing information to a user related to the detected activity of the user of Fein in view of Wolverton in further view of Davis because 

Regarding Claim 2, Fein in view of Wolverton in further view of Davis in further view of Bhatnagar teaches wherein the output device comprises a speaker configured to be positioned in or proximate to an ear canal of the user, (Fein [0050] [0108]: speakers; Wolverton [0111] [0113]: speakers; Davis [0573]: speaker; Bhatnagar [0017] [0018]: speaker; device worn on/in ear) and wherein presenting the retrieved second supplemental information to the user comprises presenting the retrieved second supplemental information in an audio format to the user through the speaker. (Fein [0108]: speakers; Wolverton [0006] [0089] [0113]: speakers; second supplemental information presented in an audio format; Davis [0584]; Bhatnagar [0020]: transmit audio to the speaker; [0038] [0039]: provide information in audio format) [The motivation of claim 1 is applicable to claim 2 and thereby incorporated]

Claim 4, Fein in view of Wolverton in further view of Davis in further view of Bhatnagar teaches wherein the sensor comprises a microphone configured to detect the voice of the user, (Fein [0099] [0128]: voice recognition applications; [0038] [0144]: microphone; Wolverton [0102] [0113]: microphone; Davis [0625]; Bhatnagar [0018] [0020]: microphone) and wherein identifying an activity of the user comprises: detecting spoken words of the user; (Fein [0128]: recognizing spoken words to determine activity of user; Davis [0627]; Bhatnagar [0037]: detect voice commands of a user) and identifying the activity based on at least one of the spoken words. (Fein [0128]: recognizing spoken words to determine activity of user; Bhatnagar [0004]: audio is analyzed) [The motivation of claim 1 is applicable to claim 4 and thereby incorporated]

Regarding Claim 6, Fein in view of Wolverton in further view of Davis in further view of Bhatnagar teaches wherein the sensor comprises a microphone configured to detect sounds from the environment of the user, (Fein [0099]: one or more voice recognition applications, one or more sound recognition applications (e.g., an application for recognizing /identifying sounds other than voice such as the sound of a train passing or waves crashing along a shoreline); [0038] [0144]: microphone; Wolverton [0113]: microphone; Davis [0625]; Bhatnagar [0018] [0020]: microphone)
and wherein identifying an activity of the user comprises: detecting at least one of sounds and voices in the environment of the user; (Fein [0099] [0128]: sound recognition applications (e.g., an application for recognizing /identifying sounds other than voice such as the sound of a train passing or waves crashing along a shoreline); Davis [0367]; Bhatnagar [0012]: monitors plural conversations) and identifying the activity based on at least one of the sounds and voices. (Fein [0099] [0128]: recognizing spoken words and sounds to determine activity of user; Bhatnagar [0004]: audio is analyzed) [The motivation of claim 1 is applicable to claim 6 and thereby incorporated]

Regarding Claim 8, Fein in view of Wolverton in further view of Davis in further view of Bhatnagar teaches wherein the sensor comprises an imaging sensor configured to capture images of the environment of the user, (Fein [0100] [0101] [0108]: obtain visual data (e.g., visual data a captured by one or more cameras) of an actual view of a scene (e.g., a beach scene, a work scene, a shopping/mall scene, and so forth) from a real environment; Wolverton [0036] [0102] [0113]: camera; Davis [0377] [0637]; Bhatnagar [0018]: video device records visual data) and wherein identifying an activity of the user comprises: capturing at least one image in the environment of the user; (Fein [0100] [0101]: obtain visual data (e.g., visual data a captured by one or more cameras) visual data as captured by one or more cameras; Davis [0583]; Bhatnagar [0018]: the video device watching for safety and direction) and identifying the activity based on at least one image in the environment of the user. (Fein [0101] [0116] [0125]: determining activity based on visual data obtained; determining whether activity-inferring data that infers at least initial occurrence of one or more user activities (e.g., driving a car, shopping, exercising, and so forth) associated with the scene from the real environment have at least been acquired) [The motivation of claim 1 is applicable to claim 8 and thereby incorporated]

Regarding Claim 9, Fein in view of Wolverton in further view of Davis in further view of Bhatnagar teaches wherein the sensor, the output device, and the processor are integrated into the earpiece housing. (Bhatnagar [0016]-[001S]: physical housing includes microphone, processor, and speaker; physical housing includes a form factor to fit in ear) [The motivation of claim 1 is applicable to claim 9 and thereby incorporated]

Claim 10, Fein teaches a method for proactively providing information to a user through a listening device, comprising: detecting a voice of the user and at least one of visual data or auditory data associated with an environment of the user using environmental sensors [that are included in a housing of the listening device, and wherein the housing further includes an inner portion that inserts into an ear of the user]; (Fein [0010] [0099] [0100] [0144]: visual/sound/voice recognition; obtain visual data (e.g., visual data captured by one or more cameras) of an actual view of a scene from a real environment; audio sensors)
identifying an activity of the user based on the detected at least one of visual data or auditory data associated with the environment of the user; (Fein [0010] [0101] [0144]: the activity-inferring data acquisition determining module is a logic module that may be configured to determine whether activity-inferring data (e.g., visual data as captured by one or more cameras, audio data, data provided via social networking application, data provided through a PIM application, and so forth) that infers at least initial occurrence of one or more user activities associated with the scene from the real environment have at least been acquired; determining an activity of the user)
presenting first supplemental information that is relevant to the identified activity; (Fein [0117] [0152] [0153]: presenting, in response at least in part to determining that the activity-inferring data have at least been acquired, an augmented view of the scene from the real environment, the augmented view including one or more augmentations that have been included into the augmented view based, at least in part, on the activity-inferring data)
Although, Fein does teach wearable computing devices which are worn on the head and can comprise a pair of earpieces [0050] and Fein uses voice recognition applications and can recognize spoken words and voice commands [0099] [0128], Fein may not explicitly teach every aspect of after presenting the first supplemental information, determining that the user is asking a question that is 
Wolverton teaches after presenting the first supplemental information, determining that the user is asking a question that is associated with the activity; (Wolverton [0008] [0085] [0088] [0089]: determines whether the user has actively or passively responded to the output presented; upon receiving a suggestion [first supplemental information] from the vehicle personal assistant 112, the user may respond with a follow-up question or statement)
in response to determining that the user is asking a question: retrieving second supplemental information that is relevant to the identified activity from at least one of a memory or an external data source, (Wolverton [0089]: vehicle personal assistant 112 may suggest, "You should change your transmission fluid," in which the user may respond "Why?" [question] In such a circumstance, the vehicle personal assistant 112 may respond explaining, for example, "The vehicle owner's manual indicates that your transmission fluid should be changed every 30,000 miles" [second supplemental information that is relevant to the identified activity]; [0026]-[0028] [0046]: vehicle personal assistant 112 may provide a suitable response by consulting the vehicle-specific user's guide knowledge base 140, the vehicle context model 116, and/or vehicle-related search realm 142 [external data source]) and 
presenting the retrieved second supplemental information to the user through an output device; (Wolverton [0006] [0089]: the vehicle personal assistant responds via an output device) 
in response to a determination that the question follows up on the first supplemental information, [setting a user preference to receive information of a same type as the first supplemental information]; (Wolverton [0089] [0090]: the method 300 may receive and store user feedback in response to a user asking a follow-up question; [0084] [0090]: the method 200 may store or otherwise track the inquiries, requests, and/or responses of the user to the various outputs supplied by the vehicle personal assistant 112 over the course of a dialog in order to interpret and determine the meaning of future inquiries, requests, and responses made by the user; [0034] [0043]) and
in response to a determination that the user ignored the first supplemental information, [setting a user preference to not receive information of the same type as the first supplemental information]. (Wolverton [0090]: If the method 300 does not detect any input 102 at block 316 or after block 228, the method 300 returns to block 302 to continue monitoring the current vehicle context. The lack of a user response to the system-generated output of block 226 may also be noted and stored in computer memory, at block 228.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to retrieve second supplemental information in response to a follow-up question and store user feedback based on the follow-up question or ignoring the system-generated output as taught by Wolverton for the benefit of proactively providing information to a user related to a detected activity of a user as taught by Fein, with a reasonable expectation of success, in order to further assist the user in contextually-aware, intuitive and natural, human-like manner (Wolverton [0028]) and to increase the likelihood that any responses provided by the vehicle personal assistant are appropriate and relevant to the user's current intended meaning and goal of the inputs (Wolverton [0043]).  Thus, user experience would be enhanced. In addition, references (Fein and Wolverton) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, 
Although Fein in view of Wolverton do teach storing user feedback (Wolverton [0084] [0090]) and storing/tracking the inquiries, requests, and/or responses of the user to the various outputs supplied by the vehicle personal assistant 112 over the course of a dialog which are used to interpret and determine the meaning of future inquiries, requests, and responses made by the user (Wolverton [0084]), Fein in view of Wolverton may not explicitly teach every aspect of [in response to a determination that the question follows up on the first supplemental information,] setting a user preference to receive information of a same type as the first supplemental information; and [in response to a determination that the user ignored the first supplemental information,] setting a user preference to not receive information of the same type as the first supplemental information.
Davis teaches in response to a determination that the question follows up on the first supplemental information, setting a user preference to receive information of a same type as the first supplemental information; (Davis [0075]: bauble [first supplemental information] which the user interacts become evident favorites and are more likely displayed in the future; [0163]: Baubles can illustrate "interim states" and hence expect user interaction for deeper query drilling or query refinement [user following up on first supplemental information]; [0169]: if the user indicates interest with a bauble, then that type or class of bauble (e.g., Starbucks, or coffee shops) can be given a higher score in the future, in evaluating which baubles (among many candidates) to display; [0172] [0177]: When a user taps, or otherwise expresses interest in, a bauble, this action usually initiates a session relating to the subject matter of the bauble; [0618]: the phone can undertake an initial set of operations. Seeing the actions undertaken responsive to the initial instruction (or results therefrom), the user can issue further instructions. The phone, in turn, responds with further operations. In an iterative fashion, the user can interactively guide the phone to produce the user-desired results) and 
in response to a determination that the user ignored the first supplemental information, setting a user preference to not receive information of the same type as the first supplemental information. (Davis [0075]: baubles [first supplemental information] that the user repeatedly ignores or dismisses may not be shown again; [0168]: Information about baubles that are dismissed can be logged in a data store, and used to augment the user's profile information. If the user dismisses baubles for Starbucks coffee shops and independent coffee shops, the system may come to infer a lack of interest by the user in all coffee shops. If the user dismisses baubles only for Starbucks coffee shops, then a more narrow lack of user interest can be discerned. Future displays of baubles can consult the data store; baubles earlier dismissed (or repeatedly dismissed) may not normally be displayed again)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to set a user preference to receive or not receive information of a same type as the first supplemental information as taught by Davis for the benefit of proactively providing information to a user related to a detected activity of a user as taught by Fein in view of Wolverton, with a reasonable expectation of success, because “tailoring system behavior based on such information, can provide important performance improvements” (Davis [0366]) and “[b]y discerning intent, the present technology reduces the search-space of possible responses to stimuli, and can be used to segment input data to discern activities, objects and produce identifiers” (Davis [0392]). Thus, user experience would be enhanced as well as faster processing would be accomplished.  In addition, references (Fein in view of Wolverton and Davis) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, proactively providing contextually relevant information to a user based on monitored data.  This close relation between both of the references highly suggests a reasonable expectation of success.
Fein teaches a wearable device [0050] and both Wolverton and Davis teach earpieces which provide information (Wolverton [0111]; Davis [0573]). However, Fein in view of Wolverton in further 
Bhatnagar teaches [detecting a voice of the user and at least one of visual data or auditory data associated with an environment of the user using environmental sensors] that are included in a housing of the listening device, and wherein the housing further includes an inner portion that inserts into an ear of the user; (Bhatnagar [0013] [0017]: ear-based device is a wearable computing device that can be placed in a user's ear; the physical housing can include a form factor that is configured to fit in a user's ear; [0018]: the physical housing also includes a microphone and can include a video device (sensors); [0012] [0018]: detects/monitors audio or visual data; [0020] [0021] [0039]: audio interface is configured to receive audio from the microphone and transmit audio to the speaker)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to include the particulars of the known ear-based wearable device of Bhatnagar for the benefit of the known wearable device for proactively providing information to a user related to the detected activity of the user of Fein in view of Wolverton in further view of Davis because Bhatnagar also teaches using the ear-based wearable device to monitor a user's environment (Bhatnagar [0012]), which would yield predictable results of using the known ear-based wearable device to proactively provide information to a user related to the detected activity of the user. Furthermore, Fein, Wolverton, and Davis teach wearable devices (Fein [0050], Wolverton [0111], Davis [0573]).  Additionally, with Wolverton and Davis explicitly reciting an earpiece, it would be obvious to one of ordinary skill in the art before the effective filing date to recognize that the earpiece would include at least a housing. In addition, references (Fein in view of Wolverton in further view of Davis and Bhatnagar) teach features that are directed to analogous art and they are directed to the same field of 

Regarding Claim 11, Fein in view of Wolverton in further view of Davis in further view of Bhatnagar teaches wherein presenting the retrieved second supplemental information to the user comprises presenting the retrieved second supplemental information to the user in an audio format. (Fein [0108]: speakers; Wolverton [0006] [0089] [0113]: speakers; second supplemental information presented in an audio format; Davis [0584]; Bhatnagar [0020]: transmit audio to the speaker; [0038] [0039]: provide information in audio format) [The motivation of claim 10 is applicable to claim 11 and thereby incorporated]

Regarding Claim 12, Fein in view of Wolverton in further view of Davis in further view of Bhatnagar teaches wherein presenting the retrieved second supplemental information to the user comprises presenting the retrieved second supplemental information to the user in a visual format. (Fein [0052]: the display may be used in order to display the augmented views; [0064]: presenting augmentations in a visual format; Wolverton [0004] [0059] [0126]: presentation of output may include text; Davis [0584]; Bhatnagar [0036]: text) [The motivation of claim 10 is applicable to claim 12 and thereby incorporated]

Regarding Claim 13, Fein in view of Wolverton in further view of Davis in further view of Bhatnagar teaches wherein detecting at least one of the visual data or auditory data associated with the environment of the user comprises detecting spoken words, (Fein [0099] [0128]: visual/sound/voice recognition applications; Wolverton [0126]; Davis [00625]; Bhatnagar [0012] [0037]: monitors plural conversations; detect voice commands of a user) and wherein identifying an activity of the user comprises identifying the activity based on at least one of the spoken words. (Fein [0128]: recognizing spoken words to determine activity of user; Wolverton [0126]; Bhatnagar [0004]: audio is analyzed) [The motivation of claim 10 is applicable to claim 13 and thereby incorporated]

Regarding Claim 15, Fein in view of Wolverton in further view of Davis in further view of Bhatnagar teaches wherein detecting at least one of visual data or auditory data associated with the environment of the user comprises capturing at least one image of the environment of the user, (Fein [0010] [0099] [0100] [0144]: visual/sound/voice recognition; obtain visual data (e.g., visual data captured by one or more cameras) of an actual view of a scene from a real environment; audio sensors; Wolverton [0036] [0102] [0113]; Davis [0377] [0583] [0637]; Bhatnagar [0018]: video device records visual data) and wherein identifying an activity of the user comprises identifying the activity based on the at least one image. (Fein [0101] [0116] [0125]: determining activity based on visual data obtained; determining whether activity-inferring data that infers at least initial occurrence of one or more user activities (e.g., driving a car, shopping, exercising, and so forth) associated with the scene from the real environment have at least been acquired) [The motivation of claim 10 is applicable to claim 15 and thereby incorporated]

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fein in view of Wolverton in further view of Davis in view further of Bhatnagar in further view of Kim et al. (US 2013/0300648 A1; hereafter “Kim”).

Regarding Claim 5, Fein in view of Wolverton in further view of Davis in further view of Bhatnagar teaches wherein the output device presents the retrieved second supplemental information (Wolverton [0006] [0089]).
However, Fein in view of Wolverton in further view of Davis in further view of Bhatnagar may not explicitly teach every aspect of [wherein the output device presents the retrieved second supplemental information] when the microphone does not detect the voice of the user for a predetermined period of time.
However, Kim teaches [wherein the output device presents the retrieved second supplemental information] when the microphone does not detect the voice of the user for a predetermined period of time. (Kim [0176]: for interactive audio/visual presentations that include an active speaker, the dimming and increased volume may only occur during spans of silence)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to proactively present the information when the microphone does not detect the voice of the user for a predetermined period of time as taught by Kim for the benefit of proactively providing information to a user related to the detected environment of the user of Fein in view of Wolverton in further view of Davis in further view of Bhatnagar, with a reasonable expectation of success, in order to prevent interruption to the user and for a more seamless, intuitive interaction. In addition, references (Fein in view of Wolverton in further view of Davis in further view of Bhatnagar and Kim) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, determining user context using computing devices. This close relation between the references highly suggests a reasonable expectation of success.

Claim 14, Fein in view of Wolverton in further view of Davis in further view of Bhatnagar teaches wherein presenting the retrieved second supplemental information to the user comprises presenting the retrieved second supplemental information to the user (Wolverton [0006] [0089]).
However, Fein in view of Wolverton in further view of Davis in further view of Bhatnagar may not explicitly teach every aspect of [wherein presenting the retrieved second supplemental information to the user comprises presenting the retrieved second supplemental information to the user] after spoken words are not detected for a predetermined period of time.
However, Kim teaches [wherein presenting the retrieved second supplemental information to the user comprises presenting the retrieved second supplemental information to the user] after spoken words are not detected for a predetermined period of time. (Kim [0176]: for interactive audio/visual presentations that include an active speaker, the dimming and increased volume may only occur during spans of silence)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to proactively present the information when the microphone does not detect the voice of the user for a predetermined period of time as taught by Kim for the benefit of proactively providing information to a user related to the detected environment of the user of Fein in view of Wolverton in further view of Davis in further view of Bhatnagar, with a reasonable expectation of success, in order to prevent interruption to the user and for a more seamless, intuitive interaction. In addition, references (Fein in view of Wolverton in further view of Davis in further view of Bhatnagar and Kim) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, determining user context using computing devices. This close relation between the references highly suggests a reasonable expectation of success.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fein in view of Wolverton in further view of Davis in further view of Bhatnagar in further view of Mathur et al. (US 2011/0218711 A1; hereafter “Mathur”).

Regarding Claim 7, Fein in view of Wolverton in further view of Davis in further view of Bhatnagar teaches wherein the output device presents the retrieved second supplemental information (Wolverton [0006] [0089]). 
However, Fein in view of Wolverton in further view of Davis in further view of Bhatnagar may not explicitly teach every aspect of [wherein the output device presents the retrieved second supplemental information] when the microphone does not detect the at least one of sounds and voices in the environment of the user for a predetermined period of time.
However, Mathur teaches [wherein the output device presents the retrieved second supplemental information] when the microphone does not detect the at least one of sounds and voices in the environment of the user for a predetermined period of time. (Mathur [0017]: the infotainment system identifies a break/pause in the conversation before announcing a navigation prompt to avoid the user missing the prompt but being sensitive to the conversations in the automobile. This may prevent or reduce interruption of conversations in the automobile that may cause the user to turn off the navigation voice prompts or manually adjust the volume)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to proactively present the information when the microphone does not detect the at least one of sounds and voices in the user's environment for a predetermined period of time as taught by Mathur for the benefit of proactively providing information to a user related to the detected .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fein in view of Wolverton in further view of Davis in further view of Bhatnagar in further view of Perez et al. (US 2012/0293548 A1; hereafter “Perez”).

Regarding Claim 16, Fein in view of Wolverton in further view of Davis in further view of Bhatnagar teaches wherein presenting the retrieved second supplemental information to the user comprises presenting the retrieved second supplemental information to the user (Wolverton [0006] [0089]).
However, Fein in view of Wolverton in further view of Davis in further view of Bhatnagar may not explicitly teach every aspect of [wherein presenting the retrieved second supplemental information to the user comprises presenting the retrieved second supplemental information to the user] after a captured image is relatively unchanged over a sequence of captured images.
However, Perez teaches [wherein presenting the retrieved second supplemental information to the user comprises presenting the retrieved second supplemental information to the user] after a captured image is relatively unchanged over a sequence of captured images. (Perez [0034]: gaze tracking mechanisms within the head mounted display can be activated by a user simply staring at the instant replay display element for some predefined period of time)
.

Claims 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fein in view of Nash (US 2013/0159377 A1; hereafter “Nash”).

Regarding Claim 17, Fein teaches a non-transitory computer-readable storage medium having computer-readable program code embodied therewith, that, when executed by a processor, configures the processor to: (Fein [0012] [0103]: software, computer readable instructions; [0096] [0097]: processor)
detect a voice of a user and at least one of visual data or auditory data associated with an environment of a user via one or more environmental sensors; (Fein [0010] [0099] [0100] [0144]: visual/sound/voice recognition; obtain visual data (e.g., visual data captured by one or more cameras) of an actual view of a scene from a real environment; audio sensors)
identify an activity of the user based on the at least one of visual data or auditory data associated with the environment of the user; (Fein [0010] [0101 ] [0144]: the activity-inferring data acquisition 
present the retrieved supplemental information to the user through an output device.  (Fein [0117] [0152] [0153]: presenting, in response at least in part to determining that the activity-inferring data have at least been acquired, an augmented view of the scene from the real environment, the augmented view including one or more augmentations that have been included into the augmented view based, at least in part, on the activity-inferring data)
However, Fein may not explicitly teach every aspect of based on the identified activity of the user, select a first profile from a plurality of profiles associated with the user; based on the first profile, retrieve supplemental information that is relevant to the identified activity from at least one of a memory or an external data source.  
Nash teaches based on the identified activity of the user, select a first profile from a plurality of profiles associated with the user; (Nash [0018] [0043] [0044]: describing a user context is determined and, based on the user context, a topic [profile] from a plurality of topics is selected; a topic is a collection of metadata that defines how information is handled in different situations; [0014] [0019] [0060] [0063])
based on the first profile, retrieve supplemental information that is relevant to the identified activity from at least one of a memory or an external data source, [present the retrieved supplemental information to the user through an output device]. (Nash [0043] [0046] [0057]: based on the identified topic, an agent is retrieved; [0035] an agent may generate suggestions for delivery to a user 106. An agent 104 may provide information for deliver to a user 106; [0043] [0046] [0054]: Each topic may 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to retrieve supplemental information based a topic [profile] as taught by Nash for the benefit of the known method of proactively providing information to a user related to the detected activity of the user of Fein, with a reasonable expectation of success, because Nash teaches that “[n]ot only could a context-aware push approach benefit users, it could also allow businesses to interact with users who are ‘receptive now’” [0012],   that “user context is used to determine what information a user needs, when a user needs the information, and how to deliver the information to a user” [0014], and that “the system 100 may automate tasks for users 106, reduce users' data overload, and leverage the Internet 110 to improve users' personal productivity” [0057]. In addition, references (Fein and Nash) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, proactive digital assistants. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 18, Fein in view of Nash teaches wherein, when executed by the processor, the computer-readable programPage 6PatentApp. No.: 14/102,033Attorney Docket No.: HRMN/0009US code configures the processor to present the retrieved supplemental information to the user as an audio presentation.  (Fein [0108]: speakers; Nash [0044]: present information as an audio message) [The motivation of claim 17 is applicable to claim 18 and thereby incorporated]

Regarding Claim 20, Fein in view of Nash teaches wherein when executed by the processor, the computer-readable program code configures the processor to detect spoken words from the detected at least one of visual data or auditory data, (Fein [0010] [0099] [0100] [0144]: visual/sound/voice recognition; obtain visual data (e.g., visual data captured by one or more cameras) of an actual view of a scene from a real environment; audio sensors; Nash [0042]) and 
identify the activity based on the spoken words. (Fein [0101] [0116] [0125]: determining activity based on visual data obtained; determining whether activity-inferring data that infers at least initial occurrence of one or more user activities (e.g., driving a car, shopping, exercising, and so forth) associated with the scene from the real environment have at least been acquired; Nash [0042]) [The motivation of claim 17 is applicable to claim 20 and thereby incorporated]

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Fein in view of Wolverton in further view of Davis in further view of Bhatnagar in further view of Zurbrugg (US 2015/0304782 A1; hereafter “Zurbrugg”).

Regarding Claim 22, Fein in view of Wolverton in further view of Davis in further view of Bhatnagar does teach using one or more microphones (Fein [0038] [0144]; Wolverton [0102] [0113]; Davis [0022] [0636]; Bhatnagar [0018]) and Bhatnagar further teaches ear-based device is a wearable computing device that can be placed in a user's ear and the physical housing can include a form factor that is configured to fit in a user's ear (Bhatnagar [0013] [0017]); however, Fein in view of Wolverton in further view of Davis in further view of Bhatnagar may not explicitly teach every aspect of wherein the sensor comprises an inward-facing microphone at the inner portion of the earpiece housing and an outward-facing microphone at an external portion of the earpiece housing that is outside of an ear canal of the user, the inward-facing microphone being shaped to be pressed against walls of the ear canal of the user for detecting sounds within a head of the user while avoiding sounds from the environment of 
However, Zurbrugg teaches wherein the sensor comprises an inward-facing microphone at the inner portion of the earpiece housing (Zurbrugg [0019] [0050]: in a hearing instrument with ear canal microphone) and an outward-facing microphone at an external portion of the earpiece housing that is outside of an ear canal of the user, (Zurbrugg [0019] [0051]: in a hearing instrument with at least one outer microphone oriented towards the environment; the outer microphone(s) may also be placed in a behind-the-ear (BTE) component of the hearing instrument, or in a separate unit communicatively coupled to the rest of the hearing instrument) the inward-facing microphone being shaped to be pressed against walls of the ear canal of the user for detecting sounds within a head of the user while avoiding sounds from the environment of the user, (Zurbrugg [0019] [0050]: an ear canal microphone oriented towards the user's ear canal; at least one ear canal microphone (i.e. a microphone in acoustic communication/connection with the ear canal, capable of picking up noise signals from the volume between an earpiece of the hearing instrument and the tympanic membrane) is used...NOTE: since the inner microphone is situated in the ear such that it picks up noises between the earpiece and the tympanic membrane, environmental sounds would be avoided) and the outward-facing microphone being configured to detect sounds from the environment of the user. (Zurbrugg [0019] [0050]: in a hearing instrument with at least one outer microphone oriented towards the environment; detect environmental/ambient sound)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to provide inner and outer microphones as taught by Zurbrugg for the benefit of proactively providing information to a user related to the detected environment of the user of Fein in view of Wolverton in further view of Davis in further view of Bhatnagar, with a reasonable expectation of success, in order to disambiguate or separate a user's voice from environmental noise, .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Fein in view of Wolverton in further view of Davis in further view of Bhatnagar in further view of Iyer (US 2014/0372109 A1; hereafter “Iyer”).

Regarding Claim 23, Fein in view of Wolverton in further view of Davis in further view of Bhatnagar teaches wherein the output device is configured to present the retrieved second supplemental information (Wolverton [0006] [0089]).
However, Fein in view of Wolverton in further view of Davis in further view of Bhatnagar may not explicitly teach every aspect of [wherein the output device is configured to present the retrieved second supplemental information] in the form of a whisper to the user of the earpiece.
Iyer teaches [wherein the output device is configured to present the retrieved second supplemental information] in the form of a whisper to the user of the earpiece. (Iyer [0043] [0045]: device will effectively generate an audio output that is a whisper; [0049]: discrete low audio output; [0021] [0026] [0031])
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to output the information in the form of a whisper to the user as taught by Iyer for the benefit of proactively providing information to a user related to the detected environment of the user at taught by Fein in view of Wolverton in further view of Davis in further view of Bhatnagar, .



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patents
Bozarth et al.
US 9,754,016 B1 – “a user selecting or ignoring a suggestion for a task can be stored and tracked as behavior or other such information, which can be helpful in assisting with future suggestions by the device.” [column 7 line 66 to column 8 lines 5]


US Patent Application Publications
Flynt et al.
US 2006/0221051 A1 – “Environmental conditions may give context to non-environmental impacts. In general, a non-environmental impact may perform different functions depending on the current environmental condition” [0010]
Gruber et al.
US 2012/0016678 A1 – Directed to automated assistant system engages with the user in an integrated, conversational manner using natural language dialog, and invokes external services when appropriate to obtain information or perform various actions. [0331]-[0345], [0616]-[0644], Fig. 32, 43A, 43B
Peiris et al.
US 2014/0244661 A1 – Directed to determining the intent of the user based on feedback from the user based on whether or not the user has ignored the suggested query [0043]
Whale et al.
US 2011/0125783 A1 – “Exclusions 1144 can also be drawn from profile data 1124 and/or 1126, depicted at 1150, such as tracking of purchases of content that would otherwise be recommended again or recommendations repeatedly ignored by the subscriber 1119” [0132]


Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the 
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483.  The examiner can normally be reached on Monday-Friday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER E NICHOLS/Examiner, Art Unit 2142                                                                                                                                                                                                        February 11, 2021